     Case 1:18-cr-00468-WFK Document 9 Filed 10/02/18 Page 1 of 4 PageID #: 15

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

PAS                                                  271 Cadman Plaza East
F. #2018R01492                                       Brooklyn, New York 11201


                                                     October 2, 2018


By Hand Delivery, FedEx and ECF

Steven Zissou, Esq.
Zissou & Associates
42-40 Bell Boulevard, Suite 302
Bayside, New York 11361

Anthony L. Ricco, Esq.
20 Vesey St Rm 400
New York, New York
10007-4240


               Re:     United States v. Ali Saleh
                       Criminal Docket No. 18-CR-00468 (WFK)

Dear Mr. Zissou and Mr. Ricco:

                 Enclosed please find a letter with the government’s fourth discovery production in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. The government also
reiterates its prior requests for reciprocal discovery from the defendant.

I.      The Government’s Discovery

        A.     Documents and Tangible Objects

               Please find enclosed the following prior incident reports for Defendant Saleh:

      Incident Report Date         Incident Description          Bureau of Prisons Location(s)

             7/27/14              Disobeying a Direct Order                   MCC

             2/26/16            Refusing to Obey a Staff Order                MDC
Case 1:18-cr-00468-WFK Document 9 Filed 10/02/18 Page 2 of 4 PageID #: 16



        3/2/16        Refusing to Obey a Staff Order       MDC

        3/2/16        Refusing to Obey a Staff Order       MDC

                      Threatening Harm / Refusing to
        4/8/16                                             MDC
                                Obey Staff

                         Refusing a Direct Order /
        6/9/16                                             MDC
                         Refusing to Stand Count

        6/10/16        Refusing to Obey Staff Orders       MDC

        6/13/16        Refusing to Obey Staff Orders       MDC

        6/13/16        Refusing to Obey Staff Orders       MDC

        6/13/16        Refusing to Obey Staff Orders       MDC

                          Refusing to Staff Order /
        6/18/16                                            MDC
                        Interfering with Staff Duties

                      Barricading Cell Door Window /
        6/23/16                                            MDC
                           Ignoring Staff Orders

                      Barricading Cell Door Window /
        6/23/16                                            MDC
                           Ignoring Staff Orders

                     Interfering with a Security Device
        6/24/16                                            MDC
                           / Refusing Staff Order

        6/24/16               Assault on Staff             MDC

        6/24/16               Assault on Staff             MDC

        7/6/16            Refusing a Direct Order          MDC

                     Tampering with Security Device /
        7/21/16                                            MDC
                        Disobeying Direct Order

                     Tampering with Security Device /
        8/1/16                                             MDC
                     Destroying Government Property

        8/3/16             Refusing Staff Order            MDC

        8/11/16               Assault on Staff             MDC

                     Tampering with Security Device /
        8/23/16                                            MDC
                     Destroying Government Property



                                         2
Case 1:18-cr-00468-WFK Document 9 Filed 10/02/18 Page 3 of 4 PageID #: 17



                      Destroying Government Property
        8/23/16                                             MDC
                        / Disobeying a Direct Order

        9/18/16               Assault on Staff              MDC

       10/11/16                Cell Damage                  MDC

                        Manufacturing a Weapon /
       10/30/16      Threatening Staff / Disobeying an      MDC
                                  Order

                       Refusing an Order / Interfering
       12/26/16        with Count / Interfering with a      MDC
                              Security Device

        1/31/17        Fighting with Another Person         MDC

        4/2/17                Assault on Staff              MDC

        4/17/17           Refusing a Direct Order           MDC

        4/27/17           Assault on B.O.P. Staff           MDC

                       Interfering with Staff Duties /
        5/15/17                                             MDC
                          Refusing Order / Assault

        5/16/17           Assault on B.O.P. Staff           MDC

        6/6/17                Assault on Staff              MDC

                        Assault on Staff w/o Serious
        6/7/17                                              MDC
                                   Injury

                         Possession of a Weapon /
        7/1/17                                              MDC
                      Destroying Government Property

                        Assault on Staff w/o Serious
        7/9/17                                              MDC
                                   Injury

        9/16/17               Assault on Staff              MDC

        9/18/17       Destroying Government Property        MDC

        9/27/17                Setting a Fire               MDC

        10/3/17               Assault on Staff              MDC

       10/23/17                Cell Damage               EDNY / USMS

        11/2/17         Attempting to Assault Staff         MDC

                                         3
      Case 1:18-cr-00468-WFK Document 9 Filed 10/02/18 Page 4 of 4 PageID #: 18



                                  Possession of a Weapon /
              11/16/17        Destroying Government Property                    MDC
                              / Tampering w/ Security Devices

               1/3/18                 Assault on Staff                          MDC

               3/3/18                 Assault on Staff                          MCC

              3/27/18            Attempting to Assault Staff                    MDC



         B.     Additional Defendant Statements

               On July 13, 2018 following the assault alleged in the indictment Defendant Saleh
had a conversation with an MDC-Brooklyn Special Housing Unit Officer who inquired why
Defendant had committed the alleged assault. In response, Defendant Saleh stated in sum and
substance: it was a Muslim holy day. Defendant Saleh also stated in sum and substance that the
complaining witness: was acting up

II.      Future Discussions

                If you have any questions or requests regarding the attached discovery, please do
not hesitate to contact me.


                                                      Very truly yours,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                             By:      /s/
                                                      Philip A. Selden
                                                      Assistant U.S. Attorney
                                                      (718) 254-6257

Enclosures

cc:      Clerk of the Court (WFK) (by ECF) (without enclosures)




                                                  4
